In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Rader, J.), dated September 2, 1983, which denied his motion to remove this action back to the Supreme Court from the Civil Court and increase the ad damnum clause.
Order modified by deleting the provision thereof which denied that branch of the plaintiff’s motion seeking an increase in the ad damnum clause to $1,000,000 and substituting therefor a provision granting that branch of the motion. As so modified, order affirmed, without costs or disbursements.
Under all the circumstances of this case, we exercise our discretion to modify Special Term’s order so as to increase the ad damnum clause while allowing the case to remain in the Civil Court (see Loomis v Civetta Corinno Constr. Corp., 54 NY2d 18; Rutkowski v Geist, 96 AD2d 900; Fahy v Hertz Corp., 92 AD2d 581). Lazer, J. P., Bracken, Rubin and Eiber, JJ., concur.